On Petition to Beheae.
In the opinion heretofore rendered it was held that procuring with fraudulent intent the release of a labor and material furnisher’s lien on real estate by means of a worthless check is indictable under Code Section 11157. We reached this conclusion on the ground that Code Section 10936 defines as larceny the stealing of a release of a valuable lien on real estate.
Nelson has filed a petition to rehear. His insistence is that Code Section 10936 “neither declares this offense to be larceny nor does it provide for punishment therefor, as in the case of larceny, but the section is complete within itself, describing the offense and prescribing the punishment”.
In so far as pertinent to the question stated the language of Code Section 10936 is that “Any person who shall feloniously steal * * * any * * * release * * whereby any * * * right # * * is * * * extinguished * * * shall be punished by imprisonment in the penitentiary not less than three nor more that fifteen years ’. ’ (Emphasis supplied.) Almost identical language is used in Code Section 10931 providing that “Any person who shall feloniously take or steal any horse * * * shall be imprisoned in the penitentiary not less than three nor more than ten years”. (Emphasis supplied.)
*446In the case of Coldwell v. State, 62 Tenn. 429, 430, this Court, speaking with reference to Code Section 10931, (the horse stealing statute aboye quoted) stated the insistence 'of the defendant together with the Court’s reply thereto as follows:
“It is urged on his ’behalf that the 'Statute does not apply to this specific offense. It is said that horse stealing is not larceny, in its technical sense, but a specific offense created by Statute.
“We do not assent to this proposition. Though the offense has a specific designation, and is distinguished from ordinary cases of stealing by severer penalties, it is, nevertheless, larceny of the highest and most heinous grade, and has been uniformly so treated and discussed in the books.
“* # * we have no hesitation in holding that the Statute applies as well to this offense as to any other grade or species of larceny. ’ ’
Code Section 10936 falls within this holding of Coldwell v. State. Under the authority of that case, as well as on principle, it must be concluded that under Code Section 10936 it is larceny to steal the release of a valuable lien on real estate.
It is true that Code Section 10920 defines larceny as the felonious taking and carrying away of “the personal goods of another”, as asserted in the petition to rehear. In so defining larceny this section is simply declaratory of the common law, but that definition is not all inclusive. Other things may be made the subject of larceny by the legislature. In fact, the legislature has done just that under the article in which Code Section 10920 is carried, as pointed out by the State’s brief. The *447caption of that article is ‘ ‘ Larceny and Receiving Stolen Goods”. Code 'Section 10936 (the statute under consideration here) is included within that article. This further confirms the conclusion that it was the intent of the legislature to declare it to he larceny to feloniously steal a release of a valuable lien on realty.
Finally it is said that a labor and material furnisher’s lien does not “arise by reason of any paper signed by the property owner”, and that the procedure for the release of such a lien is what is commonly called a marginal release; that is, a release written on the margin of the public record where the lien is recorded. Be that as it may, — the indictment charges Nelson with procuring with fraudulent intent the release of a labor and material furnisher’s lien of several hundred dollars on real estate by reason of a worthless check. Code Section 10936 makes the stealing of such a release the subject of larceny. Code Section 11157 provides that a person who obtains with fraudulent intent any property which is the subject of larceny by means of a worthless check shall be punished in a certain manner. Nelson is charged with doing exactly that.
For the reasons stated, the petition to rehear will be denied.